Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 1 of 10 PageID #: 2223


                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 THE STATE OF TEXAS, ET AL.                   §
                                              §
 v.                                           § CIVIL NO. 4:20-CV-957-SDJ
                                              §
 GOOGLE LLC                                   §

                                SCHEDULING ORDER

       The Court, after reviewing the case management report required by Federal
Rule of Civil Procedure 26(f) and conferring with the parties by scheduling
conference, enters this case-specific order which controls disposition of this action
pending further order of the Court. The following actions shall be completed by the
dates indicated.1

                                       DEADLINES

 06/17/2021                       Deadline to add parties.

 11/12/2021                       Deadline for Plaintiffs to file amended pleading (a
                                  motion for leave to amend is required).

 12/10/2021                       Deadline for Defendant’s final amended pleadings.

 07/08/2022                       Close of fact discovery.

 07/22/2022                       Disclosure of expert testimony pursuant to Federal
                                  Rule of Civil Procedure 26(a)(2) and Local Rule
                                  CV-26(b) on issues for which the party bears the
                                  burden of proof.

 09/09/2022                       Disclosure of expert testimony pursuant to Federal
                                  Rule of Civil Procedure 26(a)(2) and Local Rule
                                  CV-26(b) on issues for which the party does not bear
                                  the burden of proof.

 10/07/2022                       Disclosure of rebuttal expert testimony.

 11/18/2022                       Close of expert discovery.

       1If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Federal
Rule of Civil Procedure 6, the effective date is the first business day following the deadline
imposed.

                                              1
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 2 of 10 PageID #: 2224



 12/16/2022                  Date by which the parties shall notify the Court of
                             the name, address, and telephone number of the
                             agreed-upon mediator, or request that the Court
                             select a mediator, if they are unable to agree on one.

 12/23/2022                  Deadline to object to all expert testimony (i.e.,
                             deadline for Daubert motions). Objection shall be
                             made as a motion to strike or limit expert testimony
                             and shall be accompanied by a copy of the expert’s
                             report in order to provide the Court with all the
                             information necessary to make a ruling on any
                             objection.

 12/23/2022                  Deadline for motions to dismiss, motions for
                             summary judgment, or other dispositive motions.

 01/13/2023                  Deadline for responses to Daubert motions and
                             responses to motions to dismiss, motions for
                             summary judgment, or other dispositive motions.

 01/27/2023                  Deadline for replies to Daubert motions and replies
                             to motions to dismiss, motions for summary
                             judgment, or other dispositive motions.

 02/10/2023                  Mediation must occur by this date.

 04/21/2023                  Notice of intent to offer certified records.

 04/21/2023                  Counsel and unrepresented parties are each
                             responsible for contacting opposing counsel and
                             unrepresented parties to determine how they will
                             prepare the Joint Final Pretrial order, see
                             (www.txed.uscourts.gov), and Joint Proposed Jury
                             Instructions and Verdict Form (or Proposed
                             Findings of Fact and Conclusions of Law in non-jury
                             cases).




                                        2
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 3 of 10 PageID #: 2225


 04/28/2023                        Video Deposition Designation due. Each party who
                                   proposes to offer a deposition by video shall serve on
                                   all other parties a disclosure identifying the line and
                                   page numbers to be offered. All other parties will
                                   have seven calendar days to serve a response with
                                   any objections and requesting cross-examination
                                   line and page numbers to be included. Counsel must
                                   consult on any objections and only those which
                                   cannot be resolved shall be presented to the Court.
                                   The party who filed the initial Video Deposition
                                   Designation is responsible for preparation of the
                                   final edited video in accordance with all parties’
                                   designations and the Court’s rulings on objections.

 05/05/2023                        Motions in limine due.

 05/05/2023                        File Joint Final Pretrial Order.

 05/19/2023                        Response to motions in limine due.2

 05/19/2023                        File objections to witnesses, deposition extracts, and
                                   exhibits, listed in pretrial order.3 (This does not
                                   extend the deadline to object to expert witnesses.)
                                   Provide the exhibit objected to in the motion or
                                   response. If numerous objections are filed, the Court
                                   may set a hearing prior to docket call.

 05/19/2023                        File Proposed Jury Instructions/Form of Verdict (or
                                   Proposed Findings of Fact and Conclusions of Law).

 05/19/2023                        File Proposed Voir Dire Questions.




       2 This is not an invitation or requirement to file written responses. Most motions in
limine can be decided without a written response. But, if there is a particularly difficult or
novel issue, the Court needs some time to review the matter. To save time and space respond
only to items objected to. All others will be considered to be agreed. Opposing counsel shall
confer in an attempt to resolve any dispute over the motions in limine within five calendar
days of the filing of any response. The parties shall notify the Court of all the issues that are
resolved.

       3 Within seven calendar days after the filing of any objections, opposing counsel shall
confer to determine whether objections can be resolved without a ruling. The parties shall
notify the Court of all issues that are resolved. The Court needs a copy of the exhibit or the
pertinent deposition pages to rule on the objection.

                                               3
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 4 of 10 PageID #: 2226


 Date will be set by            If numerous objections are filed, the Court may set a
 Court, usually within          hearing to consider all pending motions and
 10 days prior to               objections.
 pretrial conf.

 06/01–06/02/2023               Final Pretrial Conference at 9:00 a.m. at the United
                                States Courthouse located at 7940 Preston Road in
                                Plano, Texas 75024. The Court will set aside two
                                days for this conference, which will commence on
                                June 1, 2023, and continue through June 2, 2023, as
                                necessary.

 06/05/2023                     Jury selection and trial (or bench trial) at
                                10:00 a.m. at the United States Courthouse
                                located at 7940 Preston Road in Plano, Texas
                                75024.

 8–10 weeks                     Expected length of trial.


                             SCOPE OF DISCOVERY

        Modification. Taking into account the needs of the case, the amount in
controversy, the parties’ resources, the importance of the issues at stake in the
litigation, and the importance of the proposed discovery in resolving the issues, the
Court modifies the parameters of discovery in the following respects. See FED. R.
CIV. P. 26(b)(2).

        Disclosure. The parties are reminded of the requirement, set out in this Court’s
initial Order Governing Proceedings, to have already disclosed, without awaiting a
discovery request, information in addition to that required by Federal Rule of Civil
Procedure 26, including names of persons likely to have, and documents containing,
information “relevant to the claim or defense of any party.”

       If there are any questions about whether information is “relevant to the claim
or defense of any party” review Local Rule CV-26(d). A party that fails to timely
disclose any of the information required to be disclosed by order of this Court or by
the Federal Rules of Procedure, will not, unless such failure is harmless, be permitted
to use such evidence at trial, a hearing, or in support of a motion.

      Electronic Discovery. Electronically stored information will be produced in
hard-copy form or multi-page TIFF format, unless the parties agree otherwise.

      The parties are excused from the pretrial disclosure requirements set forth in
Federal Rule of Civil Procedure 26(a)(3), as such disclosure is cumulative of this
Court’s pretrial order procedures.
                                           4
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 5 of 10 PageID #: 2227


       Discovery on Non-parties. Each party must serve upon all other parties a copy
of any discovery request to any non-party at the same time it is served on the non-
party. The requesting party must provide all other parties with any written
communication concerning any discovery request to any non-party within seven days
of the communication. Every discovery request to a non-party shall include a cover
letter requesting that (a) the non-party stamp each document with a production
number and any applicable confidentiality designation prior to producing it; (b) the
non-party provide both to the requesting party and to the other side copies of all
productions at the same time; (c) the non-party provide to both the requesting party
and the other side copies of all written correspondence with any party concerning the
non-party’s response to or compliance with any discovery request (including any
extensions, modifications, or postponements). If the producing non-party fails to
stamp each document with a production number, the requesting party must stamp
each document with a production number prior to providing copies of the production
to the other side.

        Expert Witness Disclosures—Materials Protected from Disclosure. The
following information, documents, and materials are not discoverable, and need not
be preserved or disclosed for purposes of complying with Federal Rule of Civil
Procedure 26(a)(2), Rule 26(b)(4), or any other rule, including in testimony at
deposition, hearing, or trial: (a) any form of oral or written communications,
correspondence, or work product—not relied upon by the expert in forming any
opinions in his or her final report—shared between: (i) the expert and any persons
assisting the expert; (ii) Plaintiffs’ counsel and Plaintiffs’ experts, or between any
agent or employee of Plaintiffs’ counsel and Plaintiffs’ experts; (iii) Google’s counsel
and Google’s experts, or between any agent or employee of Google’s counsel and
Google’s experts; (iv) testifying and non-testifying experts; (v) non-testifying experts;
or (vi) testifying experts; (b) expert’s notes, except for notes of interviews of persons
on any party’s preliminary or final witness list if the expert participated in or
conducted the interview and relied upon the notes in forming any opinions in his or
her final report; (c) drafts of expert reports, affidavits, or declarations or comments,
mark-ups, or edits prepared in connection with such drafts; and (d) data formulations,
data runs, data analyses, or any database-related operations not relied upon by the
expert in forming any opinions in his or her final report.

        Expert Witness Disclosures—Materials to be Disclosed. Subject to the
limitations of the prior paragraph, and in addition to the disclosures required by
Federal Rule of Civil Procedure 26(a)(2)(B)(i), (iii)–(vi), the following materials shall
be disclosed concurrently at the time that each expert report is served: (a) a list of all
documents relied upon by the expert in forming any opinions in his or her report,
including Bates numbers of documents previously produced (and, for the avoidance
of doubt, such list, along with the disclosure required in (c) below, will be deemed to
satisfy the requirements of Federal Rule of Civil Procedure 26(a)(2)(B)(ii)); (b) a copy
of all non-public documents relied upon by the expert in forming any opinions in his
or her report that have not been previously produced; and (c) for all calculations


                                            5
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 6 of 10 PageID #: 2228


appearing in the report, all data and programs underlying the calculations, including
all programs and codes necessary to recreate the calculations from the initial (“raw”)
data files, and including the intermediate working-data files that are generated from
the raw data files and used in performing the calculations appearing in the report.

      The following materials shall be disclosed within five business days of the time
that each expert report is served: copies of all publications authored by the expert in
the previous ten years that are not readily available publicly.

       Expert Depositions. Each expert may be deposed for a total of ten hours, over
two consecutive days, unless otherwise agreed by the parties. Depositions of each
side’s experts will be conducted only after disclosure of all expert reports and
accompanying materials.

       Calculating Response Times. For purposes of calculating discovery response
times under the Federal Rules of Civil Procedure, electronic delivery at the time the
email was sent and received will be treated in the same manner as hand delivery at
that time.

                              DISCOVERY REQUESTS

       Interrogatories. Each side is limited to forty-five interrogatories in total and
an additional thirty contention interrogatories (defined as an interrogatory that asks
for a contention that relates to fact or the application of law to fact). This limit on the
number of interrogatories includes discrete sub-parts, except that individual Plaintiff
States shall provide separate answers to Defendant’s interrogatories specific to that
State when applicable and requested.

       Requests for Admission. Each side is limited to forty requests for admission in
total. Requests for admission solely to authenticate documents do not count toward
this number.

       Requests for Production. At this time, limits will not be imposed on requests
for production. However, as discovery proceeds, if any party wishes to make or renew
a request that limitations be imposed on the allowed number of requests for
production, the Court will consider the motion and it will be granted on a showing
that such limitation is reasonable and supported by good cause.

                                    DEPOSITIONS

      Generally. Each side is limited to sixty depositions of fact witnesses. Fact-
witness depositions shall be limited to seven hours. Each side may depose any and
all witnesses produced to testify on each agreed upon Federal Rule of Civil
Procedure 30(b)(6) topic, but (unless otherwise specified herein) each seven-hour
period of 30(b)(6) deposition testimony shall count as one deposition for the purpose


                                            6
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 7 of 10 PageID #: 2229


of the side’s limit (e.g., the depositions of seven 30(b)(6) witnesses for two hours each
(fourteen hours in total) count as two depositions). The parties will use their best
efforts to make witnesses available for deposition at a mutually agreeable time and
location and without undue delay. If a witness is a former employee of any party, that
party shall, within twenty-one days of the deposition notice, provide the date of
departure and last known address of the former employee, whether the party’s
counsel can accept service of the notice, whether the party’s counsel will be
representing that party in connection with the deposition and, if not, the name and
contact information for the witness’s counsel or that the witness is unrepresented. No
party may notice a deposition of a party or a non-party for a date fewer than fourteen
days from the date of the notice, except that a party may cross-notice a deposition of
a previously noticed non-party up to seven days before the date of the deposition.

       Exceptions to Limit on Depositions. The following depositions do not count
against the deposition caps imposed above: (a) depositions of the parties’ designated
expert witnesses; (b) depositions previously taken in response to Civil Investigative
Demands; (c) cross-examination of a witness by the non-noticing side in a non-party
deposition noticed by only one side; (d) depositions of individuals who are identified
on a party’s witness list and have not previously been deposed in this case; and
(e) depositions taken for the sole purpose of establishing the location, authenticity, or
admissibility of documents produced by any party or non-party, provided that such
depositions may be noticed only after the party taking the deposition has taken
reasonable steps to establish location, authenticity, or admissibility through other
means, and further provided that such depositions must be designated at the time
that they are noticed as being taken for the sole purpose of establishing the location,
authenticity, or admissibility of documents.

       Extended-Time Depositions of Party Fact Witnesses. All party fact witness
depositions are limited to seven hours, except that each side may give the other party
notice of depositions it proposes to extend up to fourteen hours based on good cause
as to a specific person, and the parties will confer in good faith about the extension.
This exception will not apply to executive-level employees of Google, the depositions
of which shall be limited to seven hours. If the parties are unable to agree after
negotiating in good faith, the parties may then seek the Court’s intervention.

       Depositions of Non-party Fact Witnesses Noticed by One Side. Depositions of
non-party fact witnesses noticed by only one side are limited to seven hours total.
During such a deposition, the non-noticing side may examine the witness for up to
one hour after direct examination. The noticing side then will be entitled to conduct
redirect examination of the witness for up to one hour.

       Depositions of Non-party Fact Witnesses Noticed by Both Sides. If a non-party
deposition is noticed by both sides, then the deposition will be eleven hours and will
be divided equally between the sides, and the deposition of the non-party will count
as one deposition for each side. Any time allotted to one side not used by that side in


                                           7
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 8 of 10 PageID #: 2230


a non-party deposition may not be used by the other side, unless the side that does
not use all of its allotted time agrees to allow the other side to use the remaining time.

      Lengthy Depositions. For any deposition of any witness lasting longer than
seven hours, either party or the witness may demand that the time remaining after
the seventh hour be carried over to be completed on the next consecutive business
day.

       Remote Depositions. COVID-19 restrictions may make remote depositions
necessary. The parties may therefore conduct depositions remotely when necessary.
However, nothing in this paragraph or order prevents a party from seeking an in-
person deposition. In the event that technical issues arise during a remote deposition,
including problems with loading or accessing exhibits in the virtual deposition
platform, the parties must promptly go off the record in order to address such issues
without counting against the examiner’s time on the record. Absent consent of all
parties, the parties should remain on camera while off the record for this purpose.

                              DISCOVERY DISPUTES

       In the event the parties encounter a discovery dispute, no motions to compel
may be filed until after the parties fulfill the “meet and confer” requirement imposed
by this Court’s Local Rule CV-7(h). If the parties are unable to resolve the dispute
without court intervention, the parties must then call the Court’s chambers to
schedule a telephone conference regarding the subject matter of the dispute prior to
filing any motion to compel. After reviewing the dispute, the Court will resolve the
dispute, order the parties to file an appropriate motion, or direct the parties to call
the discovery hotline.

      A magistrate judge is available during business hours to immediately hear
discovery disputes and to enforce provisions of the rules. The hotline number is (903)
590-1198. See Local Rule CV-26(e).

                                     RESOURCES

      The Eastern District of Texas website (http://www.txed.uscourts.gov) contains
information about electronic filing, which is mandatory, Local Rules, telephone
numbers, general orders, frequently requested cases, the Eastern District fee
schedule, and other information. The electronic filing HelpLine is 1-866-251-7534.

                                    COMPLIANCE

       A party is not excused from the requirements of this scheduling order because
dispositive motions are pending, the party has not completed its investigation, the
party challenges the sufficiency of the opposing party’s disclosure or because another
party has failed to comply with this order or the rules.



                                            8
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 9 of 10 PageID #: 2231


       Failure to comply with relevant provisions of the Local Rules, the Federal
Rules of Civil Procedure, or this order may result in the exclusion of evidence at trial,
the imposition of sanctions by the Court, or both. If a fellow member of the Bar makes
a just request for cooperation or seeks scheduling accommodation, a lawyer will not
arbitrarily or unreasonably withhold consent. However, the Court is not bound to
accept agreements of counsel to extend deadlines imposed by rule or court order. See
Local Rule AT-3(j).

                                        TRIAL

       The deadlines for pretrial matters, such as exchanging exhibits, and objections,
are intended to reduce the need for trial objections, side-bar conferences, and
repetitive presentation of evidentiary predicates for clearly admissible evidence.
Counsel should be familiar with the evidence display system available in the
courtroom. Copies of exhibits that will be handed to witnesses should be placed in a
three-ring binder, with an additional copy for the Court. (To make it easy to direct
the witness to the correct exhibit while on the stand, Plaintiff should use a dark
colored binder such as black or dark blue. Defendant should use a light-colored binder
such as white, red, or light blue.) Alternatively, if exhibits have been scanned and
will be presented via a computer projection system, be sure there is a way for the
Court to view or read them separately so as to be able to understand motions and
objections.

      Counsel are responsible for informing their clients and witnesses about
courtroom dress requirements and protocol, such as silencing pagers and phones and
not chewing gum, reading newspapers, or eating.

                                 OTHER MATTERS

   1. Please note the amendments to the Local Rules regarding motion practice. If
      a document filed electronically exceeds ten pages in length, including
      attachments, a paper copy of the filed document must be sent
      contemporaneously to the undersigned’s chambers in Plano. See Local Rule
      CV-5(a)(9). Courtesy copies over twenty pages long should be bound to the left,
      and voluminous exhibits should be separated by dividers.

   2. If necessary, the parties should notify the Court if assistance is needed in
      selecting a mediator.
   3. Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and
      Local Rule CV-7(f). The parties are reminded that “[t]he court need not wait
      for the reply or sur-reply before ruling on the motion.” Local Rule CV-7(f)
      (emphasis added).




                                           9
Case 4:20-cv-00957-SDJ Document 123 Filed 05/21/21 Page 10 of 10 PageID #: 2232



           So ORDERED and SIGNED this 21st day of May, 2021.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                       10
